Order entered October 1, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00855-CV

                                  RUBY URQUHART, Appellant

                                                  V.

                               TERRY LEVOY MARSAW, Appellee

                          On Appeal from the County Court at Law No. 5
                                      Dallas County, Texas
                              Trial Court Cause No. CC-19-02519-E

                                              ORDER
           By letter filed September 27, 2019, appellant has requested preparation of the reporter’s

record. Accordingly, we ORDER Brooke Wagner, Official Court Reporter for County Court at

Law No. 5, to file the record no later than October 31, 2019. Because the clerk’s record includes

a copy of appellant’s statement of inability to afford payment of court costs and nothing in the

record reflects the trial court has ordered appellant to pay costs, the record shall be filed without

payment of costs. See TEX. R. CIV. P. 145(a).

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wagner and the

parties.

                                                         /s/   ERIN A. NOWELL
                                                               JUSTICE